
	
		I
		112th CONGRESS
		2d Session
		H. R. 6259
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2012
			Mr. Deutch introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  require the Federal Election Commission to establish and operate a website
		  through which members of the public may view the contents of certain political
		  advertisements, to require the sponsors of such advertisements to furnish the
		  contents of the advertisements to the Commission, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Campaign Sunlight Act of 2012.
		2.Establishment and
			 operation of website of political advertisements
			(a)Establishment of
			 websiteSection 318 of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 441d) is amended by adding at
			 the end the following new subsection:
				
					(e)Website for
				contents of political advertisements
						(1)Website
				described
							(A)In
				generalThe Commission shall establish and operate a website, to
				be known as the Campaign Accountability Site, through which
				members of the public may view the contents of political advertisements.
							(B)FormatIn
				operating the website under this subsection, the Commission shall—
								(i)make the contents
				of a political advertisement available for viewing in the same format through
				which the advertisement was disseminated; and
								(ii)make the sources of the contents of the
				advertisement available on the website directly or through hyperlinks to the
				sources, as submitted to the Commission by the sponsor of the advertisement
				under paragraph (2)(B).
								(C)HyperlinkThe
				Commission shall make the website established and operated under this
				subsection available through a hyperlink on the Commission’s official public
				website.
							(2)Requiring
				sponsors of advertisements to provide contents to commission
							(A)In
				generalThe sponsor of a political advertisement shall submit the
				contents of the advertisement to the Commission in such format as the
				Commission may require to enable the Commission to include the advertisement on
				the website established and operated under paragraph (1).
							(B)Inclusion of
				sources cited in contentsIf the contents of a political
				advertisement include references to any quotation, article, hyperlink, or other
				source for any statement made in the advertisement, the sponsor of the
				advertisement shall include the full contents of the source (or a hyperlink to
				the full contents of the source) in the contents submitted to the Commission
				under this paragraph.
							(C)Deadline for
				submissionThe sponsor of a political advertisement shall submit
				the contents of the advertisement to the Commission under subparagraph (A) not
				later than—
								(i)24 hours after the advertisement is
				disseminated, in the case of an advertisement that is disseminated during the
				7-day period that ends on the date of the election involved; or
								(ii)72 hours after
				the advertisement is disseminated, in the case of an advertisement that is
				disseminated during any other period.
								(D)Payment of
				feeIf the Commission determines that it is appropriate to impose
				fees on the sponsors of political advertisements in amounts which do not exceed
				the amount necessary to cover the costs to the Commission of establishing and
				operating the website under paragraph (1), at the time the sponsor of a
				political advertisement submits the contents of the advertisement to the
				Commission under subparagraph (A), the sponsor shall pay the Commission the
				amount of any such fee (as determined under a fee schedule established by the
				Commission).
							(E)Sponsor
				definedFor purposes of this subsection, the sponsor
				of a political advertisement is—
								(i)in the case of a political advertisement
				that is described in paragraph (1) or (2) of subsection (a), the authorized
				political committee involved; or
								(ii)in the case of a
				political advertisement that is described in paragraph (3) of subsection (a),
				the person who is required under such paragraph to be identified as the person
				who paid for the advertisement.
								(3)Political
				advertisement definedIn this subsection, a political
				advertisement means a communication that is subject to subsection (a)
				that refers to a clearly identified candidate and is disseminated during the
				1-year period which ends on the date of the election for the office sought by
				the
				candidate.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to political advertisements disseminated after the expiration of the
			 120-day period that begins on the date of the enactment of this Act.
			
